DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s claim amendment filed 6/30/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment. By this amendment, the claim limitations of claim 10 were incorporated into claim 1 and claim 10 has been canceled.
	
	Starting on page 9 of the applicant’s Remarks, it is argued that the cited prior art Ji fails to teach the claim amendment now incorporated into the independent claim 1 (penultimate paragraph, page 9 of Remarks). Further, it is argued that the cited secondary reference Doany also fails to teach the amendment claim limitations of claim 1 (second paragraph, page 10 of Remarks).
	The examiner respectfully disagrees with the applicant. Specifically, the examiner submits that the applicant’s characterization of what is being disclosed by Doany is incorrect, and that all the claim limitations of now amended claim 1 are fully obvious over Ji (primary reference) in view of Doany (secondary reference) as already discussed in the previous office action with respect to previously recited claim 10.

	The amended claim 1 now recites, inter alia, “… wherein the first optically transmissive substrate and the second optically transmissive substrate are arranged in a laterally abutting relationship, with at least one edge of the first optically transmissive substrate abutting at least one edge of the second optically transmissive substrate…”
	The examiner respectfully submits that all the claim limitations of claim 1 of the present application, except for the claim limitations now added by the amendment, are fully anticipated by the cited prior art to Ji (primary reference) as discussed in the previous office action (see page 3 of the office action dated 3/31/2022). The only limitations of now pending claim 1 that are missing from Ji is the first and second optically transmissive substrate that are laterally abutting. As also discussed in the previous office action, this “laterally abutting” relationship between the first and second transmissive substrates is NOT new in the optical waveguide art, and such claim limitations do not patentably distinguish the pending claims from the prior art of record.
	Specifically, Doany (secondary reference) fully discloses such “laterally abutting” relationship of first and second optically transmissive substrates which are well known in the art. As discussed in the previous office action, Fig. 3 of Doany discloses such “laterally abutting” first and second optically transmissive substrate. See the annotated Fig. 3 of Doany below:
[AltContent: textbox (First and second optically transmissive substrates arranged in laterally abutting relationship.)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    480
    866
    media_image1.png
    Greyscale

Such lateral arrangement of transmissive substrates is well known to be advantageous and desirable since they allow for very thin and compact photonic circuit device. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the prior art device of Ji to arrange the transmissive substrates in laterally abutting relationship, and the pending claim recitations of claim 1 are not patentable. 

	Applicant’s arguments for patentability of the dependent claims of the present application are also not convincing for the same reasons as discussed above regarding claim 1.

	Regarding the newly added claim 41, the examiner respectfully submits that the existence of a secondary circuit member over the first substrate is not a patentable feature, and a new ground of rejection is presented in this office action in response to the newly added claim 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2019/0265421 A1 to Ji et al. (hereinafter “Ji”) in view of US Patent No. 9,285,554 B2 to Doany et al. (hereinafter “Doany”).
	Regarding claim 1, Ji discloses a multi-fiber interface apparatus for a photonic integrated circuit (PIC), the multi-fiber interface apparatus comprising: a first optically transmissive substrate (e.g. 102 in Fig. 2) having a first face and an opposing second face; a second optically transmissive substrate (e.g. 114 in Fig. 3A) having a third face and an opposing fourth face, and being configured for mountably receiving the PIC (113 in Fig. 3A); a fiber array coupling member (103 in Fig. 2) mounted to the first optically transmissive substrate (102 in Fig. 2) and configured to receive a plurality of optical fibers (180 in Fig. 2), the fiber array coupling member comprising (i) a plurality of optical beam turning elements (154 in Fig. 2) and (ii) a plurality of second mirrors (166 in Fig. 2); and at least one passive substrate alignment feature (e.g. 190 in Fig. 1) configured to align the first optically transmissive substrate and the second optically transmissive substrate to promote optical coupling between the plurality of optical fibers and the PIC (paragraph [0031]).
However, Ji does not explicitly disclose the first and second substrate arranged laterally abutted to each other as claimed in the present application. On the other hand, a fiber-to-PIC interface comprising first and second substrates laterally coupled to each other is known in the art, as taught by Doany. Doany discloses a photonic circuit device wherein the first and second substrates are laterally connected to each other (Fig. 3). Such configuration would have been recognized as advantageous and desirable to one of ordinary skill in the art since lateral abutment enables flatter and more compact photonic circuit device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filling of the present application to modify the device of Ji to have the first and second substrate arranged laterally abutted to each other as claimed in the present application.

	Regarding claim 2, Ji discloses that the plurality of second mirrors comprises a plurality of second focusing mirrors (166 in Fig. 2; paragraph [0037]).
	Regarding claim 3, Ji discloses that the first optically transmissive substrate or the second optically transmissive substrate comprises a plurality of second focusing lenses arranged in an optical path between the plurality of second mirrors and the PIC (paragraph [0063]).
	Regarding claim 4, Ji discloses a plurality of first mirrors (168 in Fig. 2) configured to reflect beams received from the plurality of optical beam turning elements (154 in Fig. 2) toward the plurality of second mirrors (166 in Fig. 2).
	Regarding claim 5, Ji discloses that wherein first mirrors (168 in Fig. 2) of the plurality of first mirrors are arranged in or on the second optically transmissive substrate (114 in Fig. 2).
	Regarding claim 6, Ji discloses that the first optically transmissive substrate or the second optically transmissive substrate comprises a plurality of first focusing lenses arranged in an optical path between the plurality of first mirrors and the plurality of second mirrors (paragraph [0064]).
	Regarding claim 7, Ji discloses that the first optically transmissive substrate and the second optically transmissive substrate are arranged in a stacked relationship, with the second face abutting the third face (Fig. 2).
	
	Regarding claim 14, Ji discloses that the plurality of optical beam turning elements comprises a plurality of beam turning mirrors (154 in Fig. 2).

	Regarding claim 19, Ji discloses that the second optically transmissive substrate (114 in Fig. 2) comprises a recess configured to receive the PIC (124 in clearly disposed within the surface of 114, and therefore 124 occupies the recess of the substrate 114).
	Regarding claim 20, Ji discloses a printed circuit board (paragraph [0074]), wherein the second optically transmissive substrate is mounted to the printed circuit board with the PIC received by the substrate (paragraph [0073], [0074]).
	Regarding claim 21, Ji discloses a plurality of electrically conductive paths extending through both the first optically transmissive substrate and the second optically transmissive substrate (paragraph [0022], [0026]).

Claim 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Doany as applied to claims above, and in further view of US Patent Application Publication US 2020/0096713 A1 to Meister et al. (hereinafter “Meister”).
Regarding claims 8, 9, 11, Ji, in view of Doany, renders the multi-fiber interface apparatus of claims 1 obvious as already discussed above. However, it does not explicitly disclose the passive alignment feature comprising plurality of recess or holes configured to mate with plurality of protrusions or pins, as claimed in claims 8 and 9; or comprising first and second registration features as claimed in claim 11. On the other hand, such features are known in the art, for example, as taught by Meister. Meister discloses a photonic component comprising plurality of transparent substrates stacked on one another and aligned by registration features, which comprises holes (i.e. recess) and pins (i.e. protrusions)- See 21, 40 in Fig. 2. Such alignment features are known in the art to be advantageous and desirable since they allow for simple yet precise alignment means for aligning multiple optical components at the same time. Therefore, it would have been obvious to a person of ordinary skill in the art before the filling date of the present application to modify the device of Ji to have the passive alignment feature comprising plurality of recess or holes configured to mate with plurality of protrusions or pins, as claimed in claims 8 and 9; or comprising first and second registration features as claimed in claim 11.

Claim 12-13, 18, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Doany as applied to claims above, and in further view of US Patent No. 9,804,334 B2 to Israel et al. (hereinafter “Israel”).
Regarding claims 12-13, Ji, in view Doany, renders the multi-fiber interface apparatus of claim 1 obvious as already discussed above. However, it does not explicitly disclose the fiber array coupling member further comprising a plurality of passive fiber alignment features such as V-groove array. On the other hand, the use of V-groove array to align optical fibers is known in the art, for example, as taught by Israel. Israel discloses the optical fibers aligned with turning mirrors and PIC using V-grooves formed on a substrate (Fig. 2). Such V-grooves are well known in the art to be advantageous and desirable since they allow for extremely precise optical alignment for optical coupling with very low coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have V-groove array in the manner claimed in the present application.
Regarding claim 18, Ji, in view of Doany, renders the multi-fiber interface apparatus of claim 1 obvious as already discussed above. However, it does not explicitly disclose the second optically transmissive substrate having plurality of conductive vias, in the manner claimed in the present application. On the other hand, such conductive vias are known in the art, as taught by Israel (Fig. 4). Conductive vias formed on transmissive substrates are advantageously used in the art to stack electronic circuit board at a layer that allows for compact overall device footprint. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have the second optically transmissive substrate having plurality of conductive vias, in the manner claimed in claim 18 of the present application.
Regarding claim 41, Ji, in view of Doany, renders the multi-fiber interface apparatus of claim 1 obvious as already discussed above. However, it does not explicitly disclose a secondary circuit member arranged over the first substrate in the manner claimed in the present application. On the other hand, such use of a secondary circuit member is known in the art. For example, Israel discloses an optical fiber to chip coupler, wherein a secondary circuit member (440 in Fig. 4) is arranged over the first substrate (420 in Fig. 4), in the manner claimed. Such positioning of a secondary circuit member would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for closer placement of circuit elements around the transmissive substrates resulting in a more compact multi-fiber circuit device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have the secondary circuit member arranged over the first substrate in the manner claimed in the present application.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view Doany as applied to claims above, and in further view of US Patent No. 8,064,745 B2 to Fortusini et al. (hereinafter “Fortusini”).
Ji, in view of Doany, renders the multi-fiber interface apparatus of claim 14 obvious as already discussed above. However, it does not explicitly disclose the use of a beam collimating element arranged between the optical fibers and the beam turning mirrors as claimed. On the other hand, such use of collimating elements is known in the art. Fortusini discloses the use of a collimating element disposed between the optical fiber ends and the transparent substrate for ensuring optima coupling efficiency (col. 5, ll. 6-18). Such beam collimating elements are well known in the art to be advantageous because of their ability to improve coupling efficiency and allow for low loss optical device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have a beam collimating element arranged between the optical fibers and the beam turning mirrors as claimed in the present application.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Donay as applied to claims above, and in further view of US Patent Application Publication US 2015/0023632 A1 to Lan et al. (hereinafter “Lan”).
Regarding claim 16, Ji in view of Doany renders the multi-fiber interface apparatus of claim 1 obvious as already discussed above. However, it does not explicitly disclose the use of beveled ends of optical fibers in the manner claimed in the present application. On the other hand, the use of beveled end surface of optical fibers for reflecting transmitted optical beams is known in the art, as taught by Lan (Figs. 3-4; see also Fig. 9). Such beveled fiber ends are known in the art to be advantageous and desirable since they enable efficient optical beam redirection without the need for additional optical reflection element which can add additional cost and coupling alignment issues. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have optical turning elements comprising beveled ends of optical fibers in the manner claimed in the present application.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Doany.
Regarding claim 17, Ji, in view of Doany, renders the multi-fiber interface apparatus of claim 1 obvious as already discussed above, including the use of a printed circuit board for having the PIC disposed thereon. However, it does not explicitly disclose the printed circuit board defining a recess configured to receive the PIC, as claimed in the present application. On the other hand, the use of a recessed structure in a printed circuit board for holding various circuit elements is well known and common in the photonics as well as the electronics art. Such a recess would have been readily recognized as advantageous and desirable since it allows for better thermal management and more compact device footprint. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Ji to have the printed circuit board defining a recess configured to receive the PIC, as claimed in claim 17 of the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874